Citation Nr: 1621431	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-35 578	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from December 22, 2009 and 30 percent from April 4, 2011 for coronary artery disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for major depressive reaction and anxiety/obsessive-compulsive disorders.

3.  Entitlement to an increased (compensable) evaluation for left 5th finger fracture residuals.

4.  Entitlement to service connection for left carpal tunnel syndrome.

5.  Entitlement to service connection for right carpal tunnel syndrome.

6.  Entitlement to service connection for peripheral neuropathy of both lower extremities.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of June 2011 and October 2012.  In March 2016, the Veteran appeared at a Board hearing held at the VA Central Office in Washington, DC, before the undersigned.

The issues of entitlement to higher ratings for coronary artery disease and acquired psychiatric disabilities, a TDIU rating, and service connection for bilateral peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Left 5th finger fracture residuals are manifested by pain, but with no functional limitation of the finger or hand, and with slight deformity of the finger.  There is no multiple joint involvement, limitation of motion of other digits, or interference with overall function of the hand.  

2.  At his Board hearing on March 8, 2016, the Veteran stated that he wished to withdraw his appeals with regard to the issues of entitlement to service connection for left and right carpal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left 5th finger fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5227-5230 (2015).  

2.  The criteria for withdrawal of an appeal of the issues of entitlement to service connection for left and right carpal tunnel syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Fifth Finger Fracture Residuals

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See August 2010 VA correspondence and March 2016 Board transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  A VA examination was obtained in June 2010; and, there is no indication that the left little finger condition has worsened since that time.  He states that he has received no treatment for the disorder.  Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran contends that his left 5th finger fracture residuals warrant a compensable rating.  He states that he has constant pain in the little finger, and it does not move normally.  

The rating schedule does not provide for a compensable rating for limitation of motion, or even ankylosis, of the little finger alone.  38 C.F.R. § 4.71a, Codes 5227, 5230.  The VA examination in June 2010 did not disclose any limitation of motion of the little finger or any other digits of the left hand.  He did not have ankylosis.  X-rays showed minimal deformity of the left little finger consistent with an old, healed fracture of the proximal phalanx of the digit.  He had a mildly deformed left little finger.  The Veteran reported constant pain in the left finger, and said it was difficult to use the hand due to pain.  However, left hand strength and dexterity were normal on examination, including the little finger.  The joint function was not additionally limited by pain, fatigue weakness, lack of endurance or incoordination after repetitive use.  The examiner stated that the effect of the condition on the Veteran's usual occupation or daily activity was pain in the left hand with holding things.  Indeed, the only abnormality on examination of the left hand was mild deformity of the left little finger.  Thus, the veteran's little finger disability has not been shown to result in limitation of motion of other digits, or interfere with overall function of the hand.  See 38 C.F.R. § 4.71a, Code 5227, Note.  Additionally, he has significant function remaining, and would not be as well served by amputation.  See 38 C.F.R. § 4.71a Code 5156 (2015).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran reported constant pain in the left finger, and said it was difficult to use the hand due pain.  However, left hand strength and dexterity were normal on examination, including the little finger.  The joint function was not additionally limited by pain, fatigue weakness, lack of endurance or incoordination after repetitive use.  The functional effect of the little finger condition was pain in the left hand with holding things.  However, no additional functional impairment was associated with the pain.  

The Board has also considered whether the Veteran's claim should be referred for extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service connected left 5th finger fracture residuals are contemplated and reasonably described by the rating criteria under the appropriate diagnostic codes, which do not provide for a compensable rating for limitation of motion or ankylosis of the little finger unless there is associated of other fingers, interference with overall function of the hand, or if there is loss of use such that the finger would be equally well-served by amputation stump with prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5330.  His deformity and pain in the left little finger have not resulted in any functional impairment.  Accordingly, the Board finds that a comparison of the Veteran's left 5th finger fracture residuals with the schedular criteria do not show that is presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  The available schedular evaluations are adequate to rate his disabilities.  As such, in the absence of this threshold finding, under Thun, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, although the Board observes that the Veteran states that he has not received treatment for the condition, and no interference with employment has been indicated.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against a compensable rating for left 5th finger fracture residuals; therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).   

In the present case, the claims for entitlement to service connection for right and left carpal tunnel syndrome were withdrawn on the record at the Veteran's March 2016 hearing before the undersigned VLJ.  There remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, with respect to those specific issues, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

A compensable evaluation for left 5th finger fracture residuals is denied.

The appeal as to the issues of entitlement service connection for right and left carpal tunnel syndrome is dismissed.  





REMAND

At his hearing, the Veteran testified that his coronary artery disease and psychiatric condition had worsened since the last examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, the Veteran testified that he receives annual cardiology follow-up, and he should be asked to provide, or authorize the release of, these records.  Also, if he receives psychiatric treatment, such records should be obtained.   

The Veteran testified that he believes that his peripheral neuropathy of the lower extremities was caused or aggravated by his service-connected coronary artery disease.  He stated that his physician intimated as much.  An examination must be afforded to address this new theory of entitlement.  Additionally, during the pendency of this appeal, VA amended its regulations to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 FR 54763-66 (Sept. 6, 2013).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  Id.  The file indicates that this matter was last adjudicated in connection with the November 2012 statement of the case.  Therefore, the RO must ensure that the Veteran's claim is considered in light of the new regulations.  

With respect to the TDIU claim, currently, the Veteran's service-connected disabilities, consisting of coronary artery disease, psychiatric disability, and left 5th finger fracture residuals, have a combined rating of 40 percent, which does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001). 

Here, however, the issues of the ratings for the coronary artery disease and psychiatric disability remain on appeal.  In addition, the issue of service connection for peripheral neuropathy of the lower extremities remains on appeal, and the outcome of that decision could affect the TDIU claim.  In view of these uncertainties, the Board finds that a "combined-effects medical examination report or opinion" is not indicated at this time.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board.").  However, the potential effects of the Veteran's service-connected disabilities on employability should be addressed in the individual examinations concerning each issue, including service connection, to minimize the potential need for additional development.  Once the RO has made a determination, it should then address the matter of whether a combined effects examination is still needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records pertaining to the Veteran's claims for which he provides sufficient authorization and identification.  In particular, he should be asked to authorize the release of all copies of cardiology and/or mental health (or psychiatric) treatment from 2012 to the present, as well as treatment for his peripheral neuropathy of the lower extremities.  In the alternative, he may obtain and submit the records directly to VA himself.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination, by a physician or physicians, of his coronary artery disease and peripheral neuropathy of the lower extremities.  If examiners from different specialties are needed to respond to the questions posed below, then additional VA examinations should be scheduled.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner(s) in conjunction with the examination(s), and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner(s) before completion of any report), and all clinical findings should be reported in detail.  Specifically, the examiner(s) should address the following: 

Rating for coronary artery disease:
All current complaints, findings, and manifestations, pertaining to service-connected coronary artery disease should be set forth.  Any necessary testing, such as METs and/or ejection fraction, should be obtained and the results included in the examination report.  The examiner should also opine as to the potential effects of the Veteran's coronary artery disease on his employability, without regard to the fact that he is retired.  



Service connection for peripheral neuropathy:
Does the Veteran currently have, or has he had at any time or at any time during the pendency of the claim, peripheral neuropathy of the lower extremities?  If so provide an opinion as whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that peripheral neuropathy of the lower extremities:
* had its clinical onset during service; or 
* is due to his conceded exposure to herbicides while in Vietnam, in particular, whether the peripheral neuropathy is "early-onset peripheral neuropathy," and, if so, if it was manifested within one year of the Veteran's last potential exposure (February 1968), or 
* was caused or aggravated (made permanently worse) by the Veteran's service-connected coronary artery disease.  
The examiner must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 
The examiner should also address the potential effects of this condition on the Veteran's employability, to minimize the need for further development, regardless of the outcome of the service connection claim.

3.  Schedule the Veteran for a VA psychiatric examination to determine the severity of the Veteran's service-connected major depressive reaction and anxiety/obsessive-compulsive disorders .  the entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examinations, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail.  The examiner should also opine as to the potential effects of the Veteran's psychiatric disability on his employability, without regard to the fact that he is retired.  

4.  After completion of the above development and any other actions deemed necessary, readjudicate the claims in light of the additional evidence.  Regarding peripheral neuropathy, the claim for service connection should be considered under the new, more liberal definition of "early onset" peripheral neuropathy effective for claims received or pending on or after September 6, 2013, in connection with addressing whether the claim can be granted on the basis of presumed exposure to Agent Orange.  In addition, the AOJ must consider whether peripheral neuropathy was caused or aggravated by service-connected coronary artery disease.  

With respect to the TDIU claim, the AOJ should take appropriate action based on the decisions in the increased rating and service connection issues, including, if deemed necessary, a "combined effects" examination or opinion, and/or referral for extraschedular consideration.  If any decision remains less than a full grant of the benefit should, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC), and given an opportunity to submit additional evidence and/or argument in response, before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


